DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,631,869. Specifically, claim 1 is rejected over claim 1 of U.S. Patent No. 10,631,869, claim 2 is rejected over claim 2 of U.S. Patent No. 10,631,869, claim 3 is rejected over claim 3 of U.S. Patent No. 10,631,869, claim 4 is rejected over claim 4 of U.S. Patent No. 10,631,869, claim 5 is rejected over claim 5 of U.S. Patent No. 10,631,869, claim 6 is rejected over claim 6 of U.S. Patent No. 10,631,869, claim 7 is rejected over 7 of U.S. Patent No. 10,631,869, claim 8 is rejected over claim 1 of U.S. Patent No. 10,631,869, claim 9 is rejected over claim 2 of U.S. Patent No. 10,631,869, claim 10 is rejected over claim 3 of U.S. Patent No. 10,631,869, claim 11 is rejected over claim 4 of U.S. Patent No. 10,631,869, claim 12 is rejected over claim 7 of U.S. Patent No. 10,631,869, claim 13 is rejected over claim 8 of U.S. Patent No. 10,631,869, claim 14 is rejected over claim 9 of U.S. Patent No. 10,631,869, claim 15 is rejected over claim 10 of U.S. Patent No. 10,631,869, claim 16 is rejected over claim 11 of U.S. Patent No. 10,631,869, claim 17 is rejected over claim 12 of U.S. Patent No. 10,631,869, claim 18 is rejected over claim 13 of U.S. Patent No. 10,631,869, claim 19 is rejected over claim 14 of U.S. Patent No. 10,631,869, and claim 20 is rejected over claim 15 of U.S. Patent No. 10,631,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a system or method for treating a patient, comprising: a catheter defining a lumen, a pusher assembly, a constraining element having a tubular distal end disposed about the distal end of the pusher assembly, an embolic coil with a bulbous element, the pusher assembly including a distal receiving element having an elongated planar surface having a protrusion extending from the elongated planar surface that is less than 50% of the diameter of the bulbous element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second portion of the distal receiving element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second portion of the distal receiving element" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12-15 and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo et al. US 5350397.
Regarding claims 1, 8 and 13, Palermo et al. discloses a method and system 100 for treating a patient (figure 1), comprising: inserting, into the body of a patient, a catheter defining a lumen (lumen within catheter 132, figure 4) a pusher assembly slidably disposed within the lumen (figure 4, assembly including pusher wire 114, pusher head 112, socket 108); a constraining element slidably disposed within the lumen having a tubular distal end disposable about a distal portion of the pusher assembly (distal portion of sheath housing 106 around pusher assembly 112, 114, figure 4) ; and an embolic coil 102 with a proximal end comprising a bulbous element 104 (figure 5); wherein the pusher assembly includes a distal receiving element 108 having an elongated planar surface configured to accept or engaged with at least a portion of the bulbous element (see annotated figure 4 below, bulbous element 104 within socket 108 having an elongated surface), the elongated planar surface having a protrusion (forming a smaller aperture or necked down portion, 110, see annotated figure 4 below) extending a distance from the elongated planar surface, and moving at least one of the pusher assembly and the constraining element relative to the other, thereby permitting the bulbous element to separate from the distal receiving element (figures 4-5).
Palermo et al. does not explicitly disclose that the protrusion extends a distance from the elongated planar surface that is less than 50% of a diameter of the bulbous element.  Examiner notes that the protrusion forming the smaller aperture requires a dimension that allows for the bulbous element to be passed through portion 110 and secured as shown, and appears to be less than 50% of the diameter of the bulbous element, in figure 4.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a protrusion less than 50% of the diameter of the bulbous element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


    PNG
    media_image1.png
    241
    410
    media_image1.png
    Greyscale

	Regarding claims 2, 9, and 14, Palermo discloses wherein an inner diameter of the tubular distal end of the constraining element is not more than 133% of (a) an outer diameter of the bulbous element of the embolic coil plus (b) a thickness of the second portion of the distal receiving element (constraining element 106 has an inner diameter which is smaller than the combined thickness of the bulbous element plus the distal receiving element (see dashed lines as annotated figure 4 below).

    PNG
    media_image2.png
    277
    446
    media_image2.png
    Greyscale

	Regarding claims 3, 10 and 15, Palermo discloses wherein a combined thickness of the protrusion from the elongated planar surface and the second portion of the distal receiving element is greater than or equal to a difference between the inner diameter of the tubular distal end of the constraining element and a combined thickness of an outer diameter of the bulbous element of the embolic coil and the second portion of the distal receiving element (bulbous element outer diameter with the thickness of the distal receiving element 108 is similar in dimension to the outer diameter of tubular distal end 106, as shown in annotated figure 4 below, therefore, the combined thickness of the protrusion from the elongated planar surface and the distal receiving element will be greater in order to maintain the bulbous portion within the distal receiving element 108). 

    PNG
    media_image3.png
    437
    660
    media_image3.png
    Greyscale

	Regarding claims 5, 7 and 12, Palermo et al. discloses the constraining element including a wire or rod disposed proximally of the tubular distal end, the wire or rod extending parallel to the pusher assembly and coaxially within the catheter lumen (figure 4), and wherein the pusher assembly is disposed coaxially within the catheter lumen (can consider the rod to be the portion of tube 106 proximal of the distal end, the pusher assembly (112, 114, 108 disposed within lumen of catheter 132, figure 4) and includes an elongated portion 112 extending parallel to the wire 114 and through a proximal aperture within the tubular distal end (figure 4, through socket 108 lumen distal end).
Regarding claims 17, 18, 19,  Palermo et al. discloses the step of retracting the pusher assembly (entire catheter assembly may be removed, column 5, lines 30-35) and retracting the constraining element prior to the pusher assembly (constraining element 106 is retracted relative to the pusher assembly, figures 4 and 5), the pusher assembly and constraining element are withdrawn from the catheter, and an assembly and constraining element engaged with a bulbous element of a second embolic coil is reinserted into the catheter (entire catheter assembly may be removed to provide installation of other coils, column 5, lines 30-35).
Regarding claim 20, Palermo et al. discloses positioning at least part of the embolic coil within a vascular structure to be occluded (column 1, lines 15-39). 
Claim(s) 4, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo et al. US 5350397 (hereafter Palermo et al. ‘397) in view of Palermo et al. US 5925059 (hereafter Palermo et al. ‘059).
Regarding claims 4, 11, and 16 Palermo et al. ‘397 discloses the system essentially as claimed as discussed above, and the bulbous element being connected to the embolic coil (figure 4), but does not explicitly disclose being connected by one of a wire and a rod extending axially along a central axis of the coil, and wherein the wire or rod extends axially along a central axis of the embolic coil when the bulbous element and receiving element are engaged and disposed within the lumen of the tubular distal end of the constraining element.
Palermo et al. ‘059 teaches a similar system for treating a patient comprising a catheter 124 and pusher assembly (figure 5) with an embolic coil 100 having a bulbous element (figure 1b, 104, may consider the bulbous element as it is rounded with a cutout portion, additionally Palermo et al. teaches different shapes may be realized, column 6, lines 51-53), the bulbous element being connected to the embolic coil by one of a wire and a rod (see annotated figure 1A below), extending axially along a central axis of the coil (figure 1A), and wherein the wire or rod extends axially along a central axis of the embolic coil when the bulbous element and receiving element are engaged and disposed within the lumen of the tubular distal end of the constraining element (in combination with Palermo et al. ‘397, wherein the bulbous portion is disposed within the lumen, the connecting rod will have the same configuration).

    PNG
    media_image4.png
    235
    523
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coil of Palermo et al. ‘397 with a wire or rod extending along the length of the coil and wherein the wire or rod extends axially along a central axis of the embolic coil when the bulbous element and receiving element are engaged and disposed within the lumen of the tubular distal end of the constraining element., as taught by Palermo ‘059, as a known element for connecting the bulbous element to the coil for use in the system for treating a patient.
	Regarding claim 6, Palermo ‘397 discloses the system essentially as claimed as discussed above, but fails to disclose the constraining element including a coiled segment disposed proximally of the tubular distal end, and wherein the pusher assembly is disposed coaxially within a lumen defined by the coiled segment.
	Palermo et al. ‘059 teaches a similar system for treating a patient comprising a catheter 124 and pusher assembly (figure 5) with an embolic coil 100 having a constraining element 124 including a coiled segment (spring 126) disposed proximally of the tubular distal end (figure 3), and wherein the pusher assembly is disposed coaxially within a lumen defined by the coiled segment (figure 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coil of Palermo et al. ‘397 with a constraining element having a coiled element, as taught by Palermo et al. ‘059, in order to provide a stiffener spring element provides form and support for the distal end of the pusher assembly (column 5, lines 21-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771